Citation Nr: 9918837	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUE

Entitlement to service connection on a radiation basis for 
musculoskeletal disability, cardiac disability, skin 
disability and low immune system.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  A hearing was held before a 
hearing officer at the M&ROC in May 1996, and the hearing 
officer's decision was entered later that same month.

The appeal was last before the Board in August 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the M&ROC continued 
to deny the issue on appeal in a rating decision entered in 
August 1998, and a Supplemental Statement of the Case was 
mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection on a radiation basis for 
musculoskeletal disability, cardiac disability, skin 
disability and low immune system is, in each instance, not 
plausible.


CONCLUSION OF LAW

The claim for service connection on a radiation basis for 
musculoskeletal disability, cardiac disability, skin 
disability and low immune system is, in each instance, not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection, relative to each 
aspect thereof, is whether he has presented, with respect to 
the same, evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection, 
relative to any aspect thereof, is well grounded.

The veteran asserts that he has musculoskeletal disability, 
cardiac disability, skin disability and a low immune system 
as a direct result of his having been exposed to ionizing 
radiation in the course of performing security duties in 
service in the early 1950's at two civilian manufacturing 
plants, each of which operated under the auspices of the Air 
Force.  He indicates that these plants made nuclear weapons 
and that, although he did not participate in any explosive 
atmospheric testing involving these weapons, his duties did 
include washing planes that were contaminated with radiation.  
In this regard, in correspondence dated in September 1997 the 
Department of the Air Force, while not confirming that the 
veteran did in fact perform the foregoing security duties in 
service, did indicate that "[h]istorical radiation 
monitoring data" compiled with respect to persons who 
performed actual plant duties including 
"assembly....demonstrate[s] that [their exposure was] 
generally less than 0.1 rem per year", and that exposure 
received by security personnel, owing to "the greater 
distances and shielding....would have been considerably less".  
Even assuming (without conceding), however, that the veteran 
had some, though clearly miniscule, exposure to ionizing 
radiation, the Board would respectfully point out, as it 
observed in the August 1997 remand, that none of the 
conditions/disabilities for which he is asserting service 
connection on a radiation basis (with respect to each of 
which, to be sure, he did not respond to the M&ROC's August 
1997 inquiry to identify the "specific" disabilities 
claimed) is a condition/disability which is subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309(d) (1998), nor is any 
claimed condition/disability recognized as being a 
potentially radiogenic under the provisions of 38 C.F.R. 
§ 3.311 (1998).  To be sure, the Board is cognizant that 
service connection for any of the claimed 
conditions/disabilities might still be accorded pursuant to 
legislation including 38 C.F.R. § 3.303(d) (1998) if there is 
evidence demonstrating that any condition/disability was 
caused by exposure to ionizing radiation during service.  
However, no such evidence (an opportunity for the submission 
of which was, moreover, a principal reason for the Board's 
August 1997 remand) has, relative to any claimed 
condition/disability, been submitted.  Under these 
circumstances, a plausible claim for service connection on a 
radiation basis for musculoskeletal disability, cardiac 
disability, skin disability and low immune system is, in each 
instance, not presented.  Consequently, such claim is, in its 
entirety, not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the M&ROC, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the M&ROC 
accorded the veteran greater consideration than this claim in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
M&ROC for consideration of the issue of whether this claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection on a radiation basis for musculoskeletal 
disability, cardiac disability, skin disability and low 
immune system, the Board is of the opinion that its 
discussion above bearing on such claim, relative to each 
aspect thereof, is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection on a radiation basis relative to each 
condition/disability so claimed.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection on a radiation basis for 
musculoskeletal disability, cardiac disability, skin 
disability and low immune system is, in each instance, 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

